After a careful re-examination of the record herein upon petition for rehearing, we are convinced that the opinion prepared by Mr. Commissioner GALBRAITH, formerly approved and handed down by the court, states the law correctly on all the questions passed upon in the opinion. The petition for rehearing filed by the plaintiff in error was based upon two principal grounds:
(1) That the court in rendering the opinion passed only on two questions involved in said appeal, overlooking or ignoring another vital question, to wit: Can there be a reinstatement of a member after his death by some one paying his assessments that are in arrears?
(2) On the question of the right of the local tent officers to waive the requirements of the by-laws, with reference to payment of assessments, the court bases its opinion upon the case of Modern Woodmen of America v. Asa Colman, 64 Neb. 162, 89 N.W. 641, which opinion is based entirely on the case of Modern Woodmen of America v. Tevis, 111 Fed. 113, 49 Cow. C. A. 256, which was subsequently overruled in an opinion on rehearing, reported in 117 Fed. 369, 54 Cow. C. A. 293, upon the authority of Northern Assurance Co. v. Grand View Building Association, 183 U.S. 308, 22 Sup. Ct. 133, 46 L. Ed. 213.
The learned Commissioner did overlook the first proposition, but this does not affect the correctness of the conclusion reached by him. The weight of state authority amply sustains the contention of counsel for defendant in error that the legal right to reinstatement, or to have the policy declared to be in full force, did not die with the insured, but passed to the beneficiary under the policy. Dennis v. Mass. Benefit Ass'n, 120 N.Y.. 496, 24 N.E. 843, 9 L. R. A. 189, 17 Am. St. Rep. 660; Stuart v. Freeman, 2 British Ruling Cases, 183. In an American annotation to the latter case it is said:
"It is held to be the great weight of authority that payment of premiums or assessments may be made at any time during the period of extension granted, although the insured has died during such period and before the payment."
Many authorities are cited in the note in support of the text. It is true, as counsel says, that the Nebraska case cited by the learned Commissioner quotes largely from the original opinion prepared by Judge Sanborn in Modern Woodmen of America v. Tevis, supra, which was subsequently overruled on rehearing, after the Supreme Court had ruled to the contrary. This, however, is of no special significance, for it also appears from several of the authorities hereinafter cited that the Supreme Court of Nebraska still continues to follow the rule supported by the great weight of state authority. This court, in a case controlled by the federal authorities (Sullivan v. Mercantile Town Mutual Insurance Co., 20 Okla. 400,94 P. 676, 129 Am. St. Rep. 761) followed the rule announced by the Supreme Court in the case of Northern Assurance Co. v. Grand View Building Association, supra. But it was stated in the opinion that:
"In applying the rule of law adopted by the Supreme Court of the United States in said case to the case at bar, and in following the same, we do not wish to be understood as laying down a rule by which this court shall be governed in the future in passing upon this same question arising in cases originating since the admission of the state of Oklahoma into the Union."
The significance of this statement becomes clearly apparent when it is considered that, whenever this question has arisen in cases originating since statehood, this court has followed the weight of state authority as announced in the opinion of Mr. Commissioner GALBRAITH. The following cases cited by counsel for defendant in error in their brief, and not heretofore referred to by the court, seem to be in point to the same effect: Crumley v. Sovereign Camp W. O. W., 102 S.C. 386,86 S.E. 954; Knights of the Maccabees of the World v. Pelton,21 Colo. App. 185, 121 P. 949; Collver v. M. W. A., 154 Iowa, 615, 135 N.W. 67; Johnson v. Grand Lodge A. O. U. W. 31 Utah, 45, 86 P. 494; Shultice v. M. W. A., 67 Wash. 65, 120 P. 531; Henton v. Sovereign Camp Woodmen of the World,87 Neb. 552, 120 N.W. 869, 138 Am. St. Rep. 500; Jones v. Supreme Lodge Knights of Honor, 236 Ill. 113, 86 N.W. 191, 127 Am. St. Rep. 277; Thomas v. Modern Brotherhood of America, 25 S.D. 632, 127 N.W. 572; Leland v. Modern Samaritans, 111 Minn. 207, 126 N.W. 728; Patton v. Women of Woodcraft, 65 Or. 33, 131 P. 521; Independent Order of Foresters v. Cunningham,127 Tenn. 521, 156 S.W. 192; Gilmore v. Modern Protective Ass'n,171 Ill. App. 525; Kelly v. Ancient Order of Hibernians Insurance Fund, 113 Minn. 365, 129 N.W. 846; Supreme Lodge United Benev. Ass'n v. Lawson, 63 Tex. Civ. App. 273,133 S.W. 907; Grand Temple, etc., v. Johnson (Tex. Civ. App.) 171 S.W. 491; Hendrickson v. Grand Lodge A. O. U. W., 120 Minn. 36, 138 N.W. 946; Mosaic Templars of America v. Jones, 99 Ark. 204, 137 S.W. 812.
For the reasons stated, the order granting a rehearing herein is set aside and the opinion *Page 82 
rendered by Mr. Commissioner GALBRAITH, as herein supplemented, is approved.
All the Justices concur, except JOHNSON, J., disqualified.